Per Curiam.
Upon reading the petition of the applicant, Leo Yellow Robe, made and filed by him personally, whereby it appears that said Leo Yellow Robe is confined, detained and imprisoned in the Montana State Prison by the Warden thereof, and after consideration it appears that said petitioner may fall within the purview of this court’s rulings in State ex rel. Bokas v. District Court, 128 Mont. 37, 270 Pac. (2d) 396; State v. Pepion, 125 Mont. 13, 230 Pac. (2d) 961; State ex rel. Irvine v. District Court, 125 Mont. 398, 239 Pac. (2d) 272; State v. Big Sheep, 75 Mont. 219, 243 Pac. 1067, and other cases cited in said opinions, and that by reason thereof a writ of habeas carpios should issue;
Now, therefore, it is ordered, that a writ of habeas corpus issue out of this Court, same to be returnable before the Disr trict Court of the Third Judicial District of the State of Montana, in and for the County, of Powell, the Honorable Sid G. Stewart, District Judge, presiding, at the County Court House in Deer 'Lodge, Montana, on Thursday, the 9th day of April, 1959, at 1:00 o’clock p.m.
MR. CHIEF JUSTICE HARRISON, and MR. JUSTICES ADAIR, ANGSTMAN, and BOTTOMLY, concur. .